Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                            Case No.

12               Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
14     Kayoung Two, LLC, a California             Act; Unruh Civil Rights Act
       Limited Liability Company; and
15     Does 1-10,

16               Defendants.

17
18          Plaintiff Orlando Garcia complains of Kayoung Two, LLC, a California

19   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as

20   follows:

21
22      PARTIES:

23      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

25   dexterity issues. He uses a wheelchair for mobility.

26      2. Defendant Kayoung Two, LLC owned the real property located at or

27   about 430 S Western Ave, Los Angeles, California, in August 2020.

28      3. Defendant Kayoung Two, LLC owns the real property located at or


                                             1

     Complaint
Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 2 of 7 Page ID #:2




 1   about 430 S Western Ave, Los Angeles, California, currently.
 2      4. Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the property and business, or their
 4   relative responsibilities in causing the access violations herein complained of,
 5   and alleges a joint venture and common enterprise by all such Defendants.
 6   Plaintiff is informed and believes that each of the Defendants herein,
 7   including Does 1 through 10, inclusive, is responsible in some capacity for the
 8   events herein alleged, or is a necessary party for obtaining appropriate relief.
 9   Plaintiff will seek leave to amend when the true names, capacities,
10   connections, and responsibilities of the Defendants and Does 1 through 10,
11   inclusive, are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to the property to visit TBH Acupuncture in August 2020
27   with the intention to avail himself of its services and to assess the business for
28   compliance with the disability access laws.


                                               2

     Complaint
Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 3 of 7 Page ID #:3




 1      9. TBH Acupuncture is a facility open to the public, a place of public
 2   accommodation, and a business establishment.
 3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 4   to provide wheelchair accessible parking in conformance with the ADA
 5   Standards as it relates to wheelchair users like the plaintiff.
 6      11. TBH Acupuncture provides parking to its customers but fails to provide
 7   any wheelchair accessible parking.
 8      12. A few problems that plaintiff encountered is that the parking stalls and
 9   access aisle marked and reserved for persons with disabilities in front of the
10   parking lot had slopes that exceeded 2.1%. Additionally, there was a non-
11   conforming access aisle. Meanwhile, there was no access aisle that
12   accompanied the other ADA parking stall. Moreover, there was no accessible
13   parking whatsoever in the rear parking lot.
14      13. Plaintiff believes that there are other features of the parking that likely
15   fail to comply with the ADA Standards and seeks to have fully compliant
16   parking available for wheelchair users.
17      14. On information and belief, the defendants currently fail to provide
18   wheelchair accessible parking.
19      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21      16. Even though the plaintiff did not confront the following barrier, the
22   defendants fail to provide wheelchair accessible paths of travel leading to TBH
23   Acupuncture. There are unramped steps.
24      17. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible facilities. By failing to provide accessible facilities, the
26   defendants denied the plaintiff full and equal access.
27      18. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                              3

     Complaint
Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 4 of 7 Page ID #:4




 1      19. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4      20. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10      21. Plaintiff will return to TBH Acupuncture to avail himself of its services
11   and to determine compliance with the disability access laws once it is
12   represented to him that TBH Acupuncture and its facilities are accessible.
13   Plaintiff is currently deterred from doing so because of his knowledge of the
14   existing barriers and his uncertainty about the existence of yet other barriers
15   on the site. If the barriers are not removed, the plaintiff will face unlawful and
16   discriminatory barriers again.
17      22. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               4

     Complaint
Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 5 of 7 Page ID #:5




 1   Defendants.) (42 U.S.C. section 12101, et seq.)
 2      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint.
 5      24. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27      25. When a business provides parking for its customers, it must provide
28   accessible parking.


                                             5

     Complaint
Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 6 of 7 Page ID #:6




 1      26. Here, accessible parking has not been provided in conformance with the
 2   ADA Standards.
 3      27. When a business provides paths of travel, it must provide accessible
 4   paths of travel.
 5      28. Here, accessible paths of travel have not been provided in conformance
 6   with the ADA Standards.
 7      29. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10      30. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13      31. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19      32. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26      33. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28      34. Defendants’ acts and omissions, as herein alleged, have violated the


                                              6

     Complaint
Case 2:20-cv-08418-PA-MRW Document 1 Filed 09/15/20 Page 7 of 7 Page ID #:7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).
 8
 9
10            PRAYER:
11            Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13          1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17          2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
     Dated: September 9, 2020            CENTER FOR DISABILITY ACCESS
22
23
                                         By:
24
25                                       _______________________
26                                              Russell Handy, Esq.
                                                Attorney for plaintiff
27
28


                                               7

     Complaint
